Citation Nr: 0532882	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-21 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Rein







INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.   

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision that denied 
service connection for bilateral hearing loss. The veteran 
filed a notice of disagreement (NOD) in December 2002, and 
the RO issued a statement of the case (SOC) in March 2003.  
In May 2003, the RO issued a supplemental SOC (SSOC), 
reflecting the denial of the claim for service connection for 
bilateral hearing loss.  The veteran filed a substantive 
appeal in June 2003.  

In July 2004, the Board remanded this matter to the RO for 
further action and adjudication.  After completing some 
action, the RO continued its denial of service connection for 
bilateral hearing loss (as reflected in a July 2005 SSOC), 
and returned the matter to the Board for further appellate 
consideration.

For the reasons expressed below, the matter on appeal is 
again being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify when further 
action, on his part, is required.   you if further action is 
required on your part.

As a final preliminary matter, the Board points out that in 
his September 2005 Informal Hearing Presentation (IHP), the 
veteran's representative raised the issue of service 
connection for tinnitus.  As the RO has not yet adjudicated 
this matter, it is not properly before the Board; hence, it 
is referred to the RO for appropriate action.


REMAND

Unfortunately, the Board finds that additional RO action on 
the claim on appeal is warranted, even though it will, 
regrettably, further delay a decision on this matter.

The Board notes, initially, that, in support of the claim for 
service connection, , the veteran has alleged in-service 
acoustic trauma involving excessive noise from weapons 
explosions, gunfire, and constant firefights in connection 
with his service in Vietnam.  The veteran's DD-214 reflects 
the receipt of the Combat Infantryman's Badge and the Bronze 
Star Medal, and thus, the veteran is competent to provide 
evidence of excessive noise exposure in service, on the basis 
of his assertions, if consistent with the facts and 
circumstances of his established combat service.  See 38 
C.F.R. § 1154 (West 2002).  See also Arms v. West, 12 Vet. 
App. 188 (1999) and Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).

Given the likelihood that the veteran had significant in-
service noise exposure associated with his combat service in 
Vietnam, in July 2004, the Board remanded the appeal to the 
RO to, among other things, arrange for the veteran to undergo 
examination to obtain a medical opinion as to the etiology of 
his hearing loss.  The RO arranged for audiolgical evaluation 
and medical examination of veteran of the veteran, as 
requested.  However, the record does not currently include 
the medical opinion evidence sought.  The audiologist, a non-
physician, provided a negative opinion as to etiology, and 
the medical opinion ultimately obtained by the designated 
physician (also a negative opinion, after some initial 
reluctance in rendering any opinion at all) apparently was 
rendered by a physician without the appropriate expertise. 

Moreover, while the physician (and the RO, in denying the 
claim appeal) seemed to focus on the lack of hearing loss at 
separation as the primary basis for the negative opinion and 
the continued denial of the claim, the Board again notes that 
the absence of in-service evidence of hearing loss should not 
be fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss disability 
(i.e., one meeting the requirements of 38 C.F.R. § 3.385 
(2005) for recognition as a disability for VA purposes) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  In this regard, the Board again points 
to the veteran's likely significant  noise exposure 
associated with his combat service in Vietnam. 

Under these circumstances, and to ensure that the veteran is 
afforded full due process of law, the Board finds examination 
of the veteran by an appropriate physician, and 
readjudication of the claim in light of all pertinent 
governing authority, is needed warranted to fairly resolve 
the claim on appeal.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. §  3.159(c)(4) (2004).  The veteran is hereby 
advised that failure to report for the scheduled examination, 
without good cause, shall result in a denial of the claims 
for increase.  See 38 C.F.R. § 3.655(b) (2004).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the veteran by the 
pertinent VA medical facility.

The action identified herein is consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  However, identification of specific action requested 
on remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should arrange for the veteran 
to undergo audiometric testing to 
determine the current level of hearing 
loss in each ear.

Then, the veteran should undergo VA 
examination by an ear, nose and throat 
physician at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND 
and the results from recent audiometric 
testing, must be made available to the 
physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.   All clinical findings 
should be reported in detail.

Based on the results of adiometric 
testing, the physician should 
specifically indicate whether the veteran 
currently has hearing loss in either ear 
to an extent recognized as a disability 
for VA purposes (i.e., an auditory 
threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz of 40 
decibels or greater; or an auditory 
threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 
4000 hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC Test of less than 94 
percent).

Then, with respect to each diagnosed 
hearing loss disability, the physician 
should offer an opinion, consistent with 
sound medical principles, as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that any such disability is 
the result of injury or disease incurred 
or aggravated in service, to specifically 
include likely significant noise exposure 
during the veteran's combat service in 
Vietnam.  

The examiner should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

2.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for bilateral hearing 
loss in light of all pertinent evidence 
and legal authority.

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).
 
 
 
 


